Citation Nr: 0933327	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-26 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.

2.  Whether the severance of service connection for diabetes 
mellitus type II, effective June 15, 2003, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel




INTRODUCTION

The Veteran had active military service from July 1967 to 
July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cheyenne, Wyoming.  In December 
2004, the RO granted service connection for diabetes mellitus 
type II, assigning a 20 percent evaluation effective June 15, 
2003, and denied service connection for hypercholesterolemia.  
In September 2005, the RO proposed to sever service 
connection for diabetes mellitus type II based on evidence 
showing the Veteran's diagnosis actually was diabetes 
mellitus type I.  The RO subsequently severed service 
connection for diabetes mellitus in March 2006, effective 
June 1, 2006.  The Veteran had a predetermination hearing 
regarding his diabetes claim, a summary of which was provided 
in July 2006.  

The Veteran submitted lay statements from his family in 
January 2007 that had not been considered by the RO.  He also 
waived RO consideration of the evidence.


FINDINGS OF FACT

1.  Cholesterolemia is not a disability for which VA 
compensation is payable.

2.  The evidence of record does not establish that the award 
of service connection for type II diabetes mellitus was 
clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cholesterolemia 
are not met. 38 U.S.C.A. § 1110 (West 2000); 38 C.F.R. § 
3.303 (2008).

2.  The severance of the award of service connection for type 
II diabetes mellitus was improper. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.105(d), 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004 regarding the service connection 
claim for hypercholesterolemia.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied below.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  While the Veteran currently 
has hypercholesterolemia, as discussed below, this is not a 
disability for VA purposes.  Under these circumstances, VA's 
duty to assist doctrine does not require that the Veteran be 
afforded a medical examination.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  In this regard, there is no reasonable possibility 
that a VA examination would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

The Veteran's claim to reinstate service connection for 
diabetes mellitus has been considered with respect to VA's 
duty to notify and assist.  Given the favorable outcome noted 
below, no conceivable prejudice to the Veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 

Service connection 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypercholesterolemia

The Veteran seeks service connection for 
hypercholesterolemia.  

Hypercholesterolemia is an "excess of cholesterol in the 
blood."  Dorland's Illustrated Medical Dictionary 792 (28th 
ed. 1994).  

The Veteran's service treatment records are negative for 
treatment for high cholesterol.  Post-service VA and private 
treatment records dated from 1989 to 2005 indicate that he 
has been diagnosed with hypercholesterolemia.

Service connection, however, can only be granted for a 
disability resulting from disease or injury. See 38 U.S.C.A. 
§ 1110.  Despite the diagnosis of hypercholesterolemia, it is 
a laboratory finding that manifests itself only in laboratory 
test results and is not a disability for which service 
connection can be granted.  An August 2006 letter from a 
private nurse notes a history of coronary artery disease but 
this is not reflected in any of the treatment records.  The 
Veteran also does not contend that he has a disability as a 
result of his hypercholesterolemia, but that 
hypercholesterolemia itself is the disability he wants 
compensation for.  Thus, the preponderance of the evidence is 
against the service connection claim for 
hypercholesterolemia; there is no doubt to be resolved; and 
service connection is not warranted.   Gilbert v. Derwinski, 
1 Vet. App. at 57-58.

Severance of service connection for diabetes mellitus

The RO granted service connection for diabetes mellitus type 
II due to herbicide exposure in December 2004 assigning a 20 
percent rating, effective June 15, 2003.  The Veteran later 
filed a service connection claim for peripheral neuropathy in 
December 2004 and a VA examination provided with respect to 
that claim in January 2005 showed a diagnosis of diabetes 
type I (rather than II).  The RO proposed to sever service 
connection for diabetes mellitus type II in September 2005 
based on the change in diagnosis.  Then, in March 2006, the 
RO severed service connection for diabetes mellitus type II, 
effective June 1, 2006.

Service connection for certain chronic disorders, such as 
diabetes mellitus, may be established based on a presumptive 
basis by showing that such disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Veteran served in the Republic of Vietnam during the 
Vietnam Era.  As such, he is presumed to have been exposed to 
an herbicide agent (Agent Orange), and shall be presumptively 
service-connected for any disease listed at 38 C.F.R. § 
3.309(e) if the requirements of 38 C.F.R. § 3.307(a) are also 
met, even if there is no record of such disease during 
service.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Under the provisions of 38 C.F.R. § 3.309(e), presumptive 
service connection is warranted for type II diabetes mellitus 
which becomes manifest to a degree of 10 percent or more at 
any time after service.  However, type I diabetes mellitus is 
not listed as a disease subject to presumptive service 
connection under 38 C.F.R. § 3.309(e).  The Secretary of VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

VA's regulatory provisions governing severing service 
connection awards provide in pertinent part that subject to 
the limitations contained in §§ 3.114 and 3.957, service 
connection will be severed only where evidence establishes 
that it is clearly and unmistakably erroneous (the burden of 
proof being upon the Government). (Where service connection 
is severed because of a change in or interpretation of a law 
or Department of Veterans Affairs issue, the provisions of § 
3.114 are for application.)  A change in diagnosis may be 
accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous.  This certification must be accompanied by 
a summary of the facts, findings, and reasons supporting the 
conclusion.  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(d).

In order to sever a grant of service connection, VA must 
demonstrate that the grant was clearly and unmistakably 
erroneous and that VA has followed the applicable procedural 
safeguards.

Once service connection has been granted, section 3.105(d) 
provides that it may be withdrawn only after VA has complied 
with specific procedures and the Secretary meets his high 
burden of proof.  Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991) ("In effect, § 3.105(d) places at least as high a 
burden of proof on the VA when it seeks to sever service 
connection as § 3.105(a) places upon an appellant seeking to 
have an unfavorable previous determination overturned.")

There is a three-part test to determine whether a prior 
decision is the product of clear and unmistakable error 
(CUE): (1) "[e]ither the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied;" (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question. Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 
Vet. App. 383, 386 (1998).

Although the same standards applied in a determination of CUE 
in a final decision are applied to a determination whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection, 38 C.F.R. § 
3.105(d) does not limit the reviewable evidence to that which 
was before the RO in making its initial service connection 
award.  In fact, 38 C.F.R. § 3.105(d) specifically states 
that "[a] change in diagnosis may be accepted as a basis for 
severance," clearly contemplating the consideration of 
evidence acquired after the original grant of service 
connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

The evidence in this case shows medical opinions that the 
Veteran has diabetes type II and medical opinions that he has 
diabetes type I.

Private treatment records dated from 1989 to 2002 show the 
Veteran has had diabetes since 1986 and presently requires 
Insulin.  These records also note that the Veteran has had 
diabetic ketoacidosis since 1996.  An April 1989 private 
hospital record shows the Veteran had a past medical history 
of diabetes mellitus diagnosed in 1986 and that he was 
initially placed on oral agents with maximal doses achieved 
and poor control remaining.  The Veteran was recalcitrant 
with regards to suggestions of placement on Insulin.  He 
ultimately sought a second opinion from another doctor and 
was placed on Insulin in March 1989.  The Veteran reported 
terrible control since that time with many blood sugars over 
400 by his determination.  None of the other private records 
dated from 1989 to 2002 specifically note whether the 
Veteran's diabetes was type I or II.  

A November 2004 VA examination conducted by Doctor Holmes 
notes that by way of history the Veteran reportedly weighed 
205 pounds in 1984 and then over a period of two months lost 
65 pounds to weigh 140 pounds.  He became very dehydrated, 
had blurred vision, and had trouble with urinary frequency.  
He went to a medical doctor and was found to have severely 
high blood sugar and was diagnosed with diabetes.  He tried 
pills for six months with no results and had 
hospitalizations, diabetic ketoacidosis and various other 
conditions.  He was on Insulin starting about six months 
after the first diagnosis of diabetes in 1985 and had been on 
Insulin ever since that time by his report.  Currently he was 
on no oral medications for this.  He took Homolog 75/25 and 
then regular Homolog for tighter blood sugar controls.  The 
examiner found that the Veteran suffered from diabetes 
mellitus currently that was Insulin-dependent.  With respect 
to the question as to whether he had diabetes mellitus type 
II, the examiner indicated that he had to determine whether 
the Veteran had endogenous Insulin production.  As a result, 
he had requested that the Veteran's C-peptide levels be 
obtained in the laboratory.  Hemoglobin A1c would also be 
done since he was non-fasting.  If the C-peptide level came 
back normal or high, it indicated that he was producing 
endogenous Insulin and would be a type II diabetic who is 
Insulin-resistant.  The subsequent clinical laboratory report 
notes that the C-peptide level was less than 0.5, which 
according to the Key was found to be abnormal-low.

Doctor Holmes provided another VA examination in January 2005 
with an assessment that the Veteran suffered from diabetes 
mellitus type I, which was Insulin-dependent.  He indicated 
that this was documented in his prior report, although the 
current request noted that he was being evaluated for 
diabetes mellitus type II.  The examiner noted that he 
documented previously that the Veteran had Insulin-dependent 
diabetes, which would be considered type I.  The C-peptide 
level was less than 0.5, which indicated he was not making 
hardly any Insulin of his own, which indicated that he had 
type I diabetes. 

A VA medical opinion from Doctor Swinyer in July 2005 notes 
that he had referred to Doctor Holmes' January 2005 report 
and likewise found that it was more accurate to say that the 
Veteran had diabetes mellitus type I.

Doctor Johnson, the Chief of the Compensation and Pension 
Unit, was contacted for an opinion in May 2005.  He reviewed 
the Veteran's claim file for diabetes and noted that the oral 
hypoglycemics were ineffective and that the Veteran had 
hospitalizations for diabetic ketoacidosis.  He also noted 
that the Veteran started on Insulin injections within six 
months of his diagnosis of diabetes.  He noted that the 
Veteran was approximately 36 years-old when he was diagnosed 
and had symptoms of severe dehydration, blurred vision, and 
urinary frequency.  His C-peptide level was less than 0.5 on 
check in January 2005.  Doctor Johnson agreed with the latest 
examination showing the Veteran had diabetes type I.  
Indicators for diabetes mellitus types I versus II were 
symptoms on initial diagnosis, age, diabetic ketoacidosis, C-
peptide level, and lack of response to oral hypoglycemics.

In October 2005, VA doctor, Doctor Roberts noted that the 
Veteran was under his care and was service-connected for 
diabetes mellitus type II.  The doctor noted that when the 
Veteran was first found to be diabetic he was treated with 
medications and diet and exercise and was able to keep his 
blood sugars under control.  However, as with many type II 
diabetics, these measures became no longer effective and he 
was started on Insulin to maintain good blood sugar control.  
The Veteran brought to the doctor's attention that he was now 
considered to be a type I diabetic simply because he must now 
use Insulin.  Doctor Roberts asserted that type II diabetics 
never become type I, nor do type I diabetics become type II.  
The type I diabetic must use Insulin because his body does 
not make Insulin.  Type II diabetics, on the other hand, 
still make some Insulin but they either do not make enough or 
their bodies do not utilize what they make efficiently.  
Therefore, it sometimes becomes necessary to put them on 
Insulin when they can no longer use diet, exercise, and 
medications to help them.  There had been a great deal of 
research done on this and the doctor offered to refer to some 
articles.  The doctor noted that although the nomenclature of 
the two types of diabetes had been changed several times and 
that the situation could become confusing, the Veteran was 
definitely a type II diabetic.

Doctor Kilpatrick, another VA doctor, submitted a note in 
November 2005 indicating that he had reviewed the chart and 
lab studies, specifically the C-Terminal Peptide level less 
than 0.5 ng/mL, and the fact that he was hospitalized with 
ketoacidosis, and it was his opinion that the Veteran 
suffered from absolute Insulin-deficiency type I diabetes.

An Advanced Practice Registered Nurse and Family Nurse 
Practitioner with a private diabetes center noted that the 
Veteran currently was on Insulin therapy but that Insulin 
alone did not determine the type of diabetes that an 
individual had.  He had a history of coronary artery disease, 
gout, and hyperteiglyceridemia, which were indicators of 
Insulin resistance, which was a major component of type II 
diabetes.  His glutamic acid decarboxylase (GAD) antibodies, 
an indicator of diabetes type I, also were negative.  
Overall, the nurse found that this information was most 
consistent with type II diabetes.

The Veteran submitted numerous medical studies and articles 
supporting his claim that he had diabetes type II, not type 
I.  He also submitted statements from his family in support 
of his claim.

The medical evidence in this case has strong opinions for and 
against a diagnosis of diabetes mellitus type II.  It is 
noteworthy that part of the reason the doctors found that the 
Veteran had diabetes type I is that the Veteran reported that 
he immediately started Insulin after his diagnosis.  The 
April 1989 private hospital record notes, however, that the 
Veteran was diagnosed with diabetes in 1986, was initially 
placed on oral agents with maximal doses achieved and poor 
control remaining, and ultimately was placed on Insulin three 
years later in 1989.  This would not support the doctors' 
theory that one of the reason the Veteran was shown to have 
diabetes type I was that he always had to be on Insulin since 
the first diagnosis.  Doctor Roberts stated that once one is 
diagnosed as a type II diabetic, one does not become a type I 
diabetic.  None of the doctors who found that the Veteran was 
a type I diabetic addressed the fact that the Veteran was not 
dependent on Insulin for three years after his initial 
diagnosis of diabetes.  Also, none of the doctors finding 
that the Veteran had diabetes type I certified that the 
diagnosis of diabetes mellitus type II was clearly erroneous.  
Given the lack of consideration of the three-year time frame 
when the Veteran was not on Insulin (which was noted to be a 
requirement of diabetes type I), the medical opinions from 
Doctor Roberts and the private nurse at the diabetes clinic 
that the Veteran definitely had diabetes mellitus type II 
based on the medical evidence of record, the evidence does 
not show that it is clearly and unmistakably erroneous to 
have granted service connection for diabetes mellitus type II 
based on herbicide exposure.  As noted, the clear and 
unmistakable standard has been described as a "formidable" 
burden of proof and "means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable." 
Vanerson v. West, 12 Vet. App. 254, 258 (1999).  VA can only 
sever an award of service connection based upon a change in 
diagnosis "if the examining physician or physicians or other 
proper medical authority certifies that, in the light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous." 38 C.F.R. § 
3.105(d).  Obviously, based on the conflicting medical 
opinions of record, the question of whether the Veteran has 
type I or type II diabetes is not undebatable.

Therefore, the evidence of record does not establish that the 
award of service connection for type II diabetes mellitus was 
clearly and unmistakably erroneous.  In the absence of such a 
finding, the severance of the award of service connection for 
diabetes mellitus, effective as of June 15, 2003, was 
improper. 


ORDER

Entitlement to service connection for cholesterolemia is 
denied.

Severance of service connection for type II diabetes 
mellitus, as of June 15, 2003, was improper, and entitlement 
to service connection for diabetes mellitus type II is 
reinstated.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


